     Case 1:19-cv-00652-NONE-SKO Document 56 Filed 02/18/21 Page 1 of 5


 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4
                                   EASTERN DISTRICT OF CALIFORNIA
 5

 6

 7

 8         THEODORE W. MORT,                               Case No. 1:19-cv-00652 NONE SKO
                    Plaintiff,
 9                                                         AMENDED ORDER re SETTLEMENT
                 v.                                        CONFERENCE
10
                                                           ORDER FOLLOWING PRE-
11         POSTMASTER GENERAL OF THE                       SETTLEMENT CONFERENCE
           UNITED STATES,
12                   Defendant.

13         _____________________________________/

14

15           On February 17, 2021, the Court held a telephonic pre-settlement conference. Dow Patten,

16   Esq. appeared on behalf of Plaintiff, and Victoria Boesch, Esq. appeared on behalf of Defendant.

17           The Court discussed with the parties the status of settlement negotiations and whether a

18   settlement conference on February 25, 2021, would be productive. The parties indicated that a

19   settlement conference on that date would not be productive, partly in view of outstanding fact and

20   expert discovery and the lack of meaningful meet and confer efforts by the parties.

21           Based on its discussion with the parties, the Court agrees that a settlement conference on

22   February 25, 2021, would not be productive at this time.         Accordingly, the Court hereby

23   CONTINUES the settlement conference to August 19, 2021, at 10:30 AM in Courtroom 7

24   (SKO) before Magistrate Judge Sheila K. Oberto.
25           Consideration of settlement is a serious matter that requires thorough preparation prior to
26   the settlement conference. Accordingly, IT IS HEREBY ORDERED that:
27   ///
28   ///
     Case 1:19-cv-00652-NONE-SKO Document 56 Filed 02/18/21 Page 2 of 5

             1.     Pre-settlement Conference Exchange of Demand and Offer
 1

 2           As discussed with the parties during the telephonic pre-settlement conference, a settlement

 3   conference is more likely to be productive if, before the conference, the parties exchange written

 4   settlement proposals. Accordingly, at least 5 weeks prior to the settlement conference, counsel for

 5   plaintiff shall submit an updated written itemization of damages and settlement demand to defense

 6   counsel with a brief summary of the legal and factual basis supporting the demand. No later than 4

 7   weeks prior to the settlement conference, defense counsel shall submit a written offer to counsel for

 8   plaintiff with a brief summary of the legal and factual basis supporting the offer.

 9           The parties shall continue to meet and confer thereafter to attempt to compromise regarding

10   their respective positions, so as to assist with ensuring that the settlement conference will be

11   productive.

12           2.     Submission and Content of Confidential Settlement Conference Statements

13           The parties are to send Confidential Settlement Conference Statements (Settlement

14   Statement) to the following email address: SKOorders@caed.uscourts.gov, to arrive no later than

15   14 days before the conference. Each statement shall be clearly marked “CONFIDENTIAL” with

16   the date and time of the mandatory settlement conference indicated prominently. Each party shall

17   also file a Notice of Submission of Confidential Settlement Conference Statement (See L.R. 270

18   (d)).

19           If the Settlement Conference is continued for any reason, each party must submit a new

20   Settlement Statement that is complete in itself, without reference to any prior Settlement Statements.
21           Each Settlement Statement shall include the following:
22                  a.      A brief summary of the core facts, allegations, and defenses, a forthright
23                          evaluation of the parties’ likelihood of prevailing on the claims and
24                          defenses, and a description of the major issues in dispute.
25                  b.      A summary of the proceedings to date.
26                  c.      An estimate of the cost and time to be expended for further discovery,
27                          pretrial, and trial.
28                  d.      The nature of the relief sought.

                                                       2
     Case 1:19-cv-00652-NONE-SKO Document 56 Filed 02/18/21 Page 3 of 5


 1                     e.       An outline of past settlement efforts including information regarding the
 2                              "Pre-settlement Conference Exchange of Demand and Offer" required
 3                              above—including the itemization of damages—and a history of past
 4                              settlement discussions, offers, and demands.
 5                     f.       A statement of each party’s expectations and goals for the Settlement
 6                              Conference.
 7            3.       Attendance of Trial Counsel and Parties Required
 8            The attorneys who will try the case and parties with full and complete settlement authority
 9   are required to personally attend the conference.1 An insured party shall appear by a representative
10   of the insurer who is authorized to negotiate, and who has full authority to negotiate and settle the
11   case. An uninsured corporate party shall appear by a representative authorized to negotiate, and
12   who has full authority to negotiate and settle the case. It is difficult for a party who is not present
13   to appreciate the process and the reasons that may justify a change in one’s perspective toward
14   settlement. Accordingly, having a client with authority available by telephone is not an acceptable
15   alternative, except under the most extenuating circumstances.2
16            In light of the coronavirus (COVID-19) outbreak and the resulting courthouse restrictions,
17   see General Orders Nos. 612–618, the Court will revisit the in-person requirement closer to the date
18   of the settlement conference and reserves the right to modify the requirement depending upon the
19
     courthouse restrictions, if any, in place as of August 19, 2021. The parties are advised that while
20
     the courthouse restrictions pursuant to General Order No. 618 are in place, Zoom videoconference
21
     settlement conferences are available. At the August 12, 2021 Pre-Settlement Conference, (see
22
     paragraph 6 below), the parties should be prepared to discuss the method of conducting the
23
     settlement conference and whether the settlement conference should proceed on August 21, 2021.
24
     If the parties opt to conduct the settlement conference by Zoom videoconference, the Court will
25
     provide the call-in information closer to the time of the settlement conference.
26
     1
       Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements are
27   subject to approval by legislative bodies, executive committees, boards of directors or the like shall be represented by a
     person or persons who occupy high executive positions in the party organization and who will be directly involved in
28   the process of approval of any settlement offers or agreements.
     2
       Out of town or out of state travel and the purchase of an airplane ticket are not extenuating circumstances.

                                                                 3
     Case 1:19-cv-00652-NONE-SKO Document 56 Filed 02/18/21 Page 4 of 5


 1          The Court expects both the lawyers and the party representatives to be fully prepared to
 2   participate. The Court encourages all parties to keep an open mind in order to reassess their previous
 3   positions and to discover creative means for resolving the dispute.
 4          4.      Issues to Be Discussed
 5          The parties shall be prepared to discuss the following at the settlement conference:
 6                  a.      Goals in the litigation and problems they would like to address in the
 7                          settlement conference and understanding of the opposing side’s goals.
 8                  b.      The issues (in and outside the lawsuit) that need to be resolved.
 9                  c.      The strengths and weaknesses of their case.
10                  d.      Their understanding of the opposing side’s view of the case.
11                  e.      Their points of agreement and disagreement (factual and legal).
12                  f.      Any financial, emotional, and/or legal impediments to settlement.
13                  g.      Whether settlement or further litigation better enables the accomplishment
14                          of their respective goals.
15                  h.      Any possibilities for a creative resolution of the dispute.
16          5.      Statements Inadmissible
17          The parties are expected to address each other with courtesy and respect and are encouraged
18   to be frank and open in their discussions. Statements made by any party during the settlement
19
     conference are not to be used in discovery and will not be admissible at trial.
20
            6.      Pre-Settlement Telephonic Conference
21
            Prior to the Settlement Conference, Magistrate Judge Oberto will hold a brief, telephonic
22
     discussion on August 12, 2021, at 4:00 PM (dial-in number: 1-888-557-8511; passcode:
23
     6208204#). Only attorneys and unrepresented parties are required to participate in the conference.
24
     ///
25
     ///
26
     ///
27
     ///
28

                                                         4
     Case 1:19-cv-00652-NONE-SKO Document 56 Filed 02/18/21 Page 5 of 5


 1            7.      Superseding of Order re Settlement Conference; Sanctions
 2            The deadlines and directives in this order supersede the deadlines and directives set
 3   forth in the “Order re Settlement Conference” (Doc. 35). The Court may impose sanctions
 4   on any party or any party’s counsel that fails to comply with this order.
 5
     IT IS SO ORDERED.
 6

 7   Dated:        February 17, 2021                             /s/   Sheila K. Oberto               .
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      5
